Citation Nr: 1023484	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  05-10 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a bilateral shoulder 
disability, to include as secondary to service-connected 
cervical spine and lumbar spine disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1993 to December 
1995 and from February 1997 to December 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the previously denied claim of entitlement to service 
connection for a bilateral shoulder disability.  In October 
2007, the Veteran testified before the Board at a hearing 
held at the VA central office in Washington, D.C.  In a 
February 2008 decision, the Board reopened the Veteran's 
claim, and remanded the underlying claim for service 
connection for additional development.  The claim was 
remanded again in October 2008 and in May 2009.  


FINDING OF FACT

The Veteran does not have a current diagnosis of any 
bilateral shoulder disability.


CONCLUSION OF LAW

A claimed bilateral shoulder disability was not incurred in 
or aggravated by active service, and was not caused or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders, including arthritis 
and organic diseases of the nervous system, will be 
rebuttably presumed if manifested to a compensable degree 
within a year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service medical records show that beginning in February 1994, 
the Veteran complained of soreness in the left upper back.  
She was treated with Motrin but the pain continued.  She 
denied any accident, injury, or trauma to the back or 
shoulders.  There was no shoulder joint tenderness or 
cervical spine tenderness.  The diagnosis was back muscle 
strain/spasm.  An additional pain medication was prescribed.  
In April 1994, the Veteran reported that the February 
shoulder and neck pain had resolved, but that she had 
recently experienced a recurrence of neck and upper back 
pain.  Physical examination revealed mild bilateral trapezius 
tenderness.  The neck had full range of motion.  The 
assessment was trapezius pain, bilaterally.  In May 1994 when 
seen for complaints of upper back and neck pain, it was noted 
that the pain spread into the area between the shoulder 
blades.  She complained of pain and pulling with scapula 
retraction and protraction.  The assessment was mechanical 
neck and upper back pain.  At a physical therapy consultation 
in November 1995, the Veteran related that she had constant 
back pain since approximately February 1994 which had 
worsened.  The main area of pain was between her shoulder 
blades, but her whole back hurt.  Shoulder elevation was 
without pain or restriction.  In April 1997, the Veteran had 
complaints of back and shoulder pain for approximately five 
weeks.  The impression was overuse.  In October 1998 she had 
complaints of upper back pain after falling out of a chair.

Although the Veteran's service medical records reflect that 
she experienced pain in her shoulders, and physical 
examination revealed tenderness in the trapezius muscles, she 
was not diagnosed with a bilateral shoulder condition or 
disability at any time during her service, and the Board 
accordingly finds that there was no combination of 
manifestations sufficient to identify a chronic bilateral 
shoulder disability during service.  38 C.F.R. § 3.303(b) 
(2009).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is needed to 
support the Veteran's claim for service connection of a 
bilateral shoulder disability.  38 C.F.R. § 3.303(b) (2009)0.

Post-service clinical records show complaints of shoulder 
pain but no associated diagnosis.  For example, in March 
2003, the Veteran reported that she suffered from chronic 
upper and mid-back pain that was interfering with her Reserve 
drills.  In April 2003, she complained of left-sided scapular 
pain for two months.  At that time, range of motion of the 
shoulders was normal.  There were numerous tender points in 
the cervical and lumbar spine.  The assessment was possible 
myofacial pain syndrome with symptoms increased with soft 
tissue stretching.  She was directed to complete a lumbar and 
scapular stabilizing program.  In May 2003, the Veteran 
reported that physical therapy had helped with her mid-
thoracic and shoulder pain, but that her neck and low back 
continued to hurt her.  

On April 2004 VA examination, the Veteran reported shoulder 
pain secondary to her neck condition.  She reported pain at 
the base of the neck, but no pain or problem at the shoulder 
joints.  She experienced the pain daily, and sometimes could 
not turn her head fully in certain directions.  Physical 
examination of both shoulders was within normal limits.  
Range of motion was normal.  The examiner did not provide any 
diagnosis of a shoulder disability, explaining that the pain 
the Veteran experienced was related to her neck and lumbar 
spine disability.  

A May 2004 private X-ray examination of the bilateral 
shoulders was normal.  

On May 2005 VA examination, the Veteran reported that she had 
chronic neck pain that traveled to her shoulders.  Physical 
examination resulted in a diagnosis cervical spine strain and 
lumbar spine strain.  

A November 2006 rating decision established service 
connection for cervical spine and lumbar spine disabilities.  

On April 2008 VA examination, the Veteran reported that her 
shoulder problem included pain along the medial aspect of 
each scapulae and one spot in the mid-thoracic spine that 
hurt all of the time.  On physical examination, the Veteran 
had some pain on range of motion testing at the anterior 
aspect of her left shoulder that appeared to be unrelated to 
her mid-back and medial scapular pain.  The examiner stated 
it was as least as likely as not that the pain the Veteran 
felt in the mid-back and scapular area was related to the 
pain she suffered in those regions while in service.  
However, after reviewing the claims file, including the 
normal shoulder X-ray examination and previous MRI, the 
examiner stated that he could not objectively determine the 
etiology or diagnosis of her mid-back pain or scapular pain.  
The Veteran had mild scoliosis, but it was determined to be 
unlikely that her shoulder pain was related to her scoliosis.  

In January 2009, the Veteran was noted to have undergone a 
second VA examination in order to determine whether she had a 
shoulder disability and, if so, the etiology of that 
disability.  However, although the January 2009 VA 
examination is stated to have been completed and was signed 
by a different VA examiner, it appears to be a duplicate of 
the April 2008 VA examination.  Despite that the examiner 
noted that there was an addendum to the opinion, there is no 
evidence that the Veteran was examined or that an addendum 
opinion was offered as to the etiology of her shoulder pain.

For that reason, the Board remanded the claim in May 2009 to 
afford the Veteran a VA examination.  However, the record 
reflects that although a VA examination was scheduled for 
July 21, 2009, the Veteran did not report for that 
examination.  There is no indication that the Veteran did not 
receive notice of the date of examination, and the Veteran 
has not provided any reason as to her failure to report.  As 
a result, the Board must come to a determination solely on 
the basis of information included in the record.  38 C.F.R. § 
3.655 (2009).  The Board reminds the Veteran that the duty to 
assist is not a one-way street.  If a Veteran wishes help, 
she cannot passively wait for it in those circumstances where 
she may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).   

While the Veteran has complained of bilateral shoulder pain, 
pain is not analogous to disability.  In regard to service 
connection, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Although 
the Veteran's shoulder pain has been determined to be related 
to her service, absent evidence of a current disability, 
service connection for a bilateral shoulder disability must 
be denied.  The competent medical evidence of record does not 
demonstrates the presence of a current bilateral shoulder 
disability.  Therefore, the Board finds that service 
connection for a shoulder disability, either directly related 
to service or as secondary to the service-connected back 
disabilities, is not warranted because a shoulder disability 
is not currently diagnosed.  Because no bilateral shoulder 
disability has been currently diagnosed in this case, the 
Board finds that service connection for a bilateral shoulder 
disability is not warranted.

The Board has considered the Veteran's claim that she has a 
bilateral shoulder disability related to her service or to a 
service-connected disability.  However, as a layman, the 
Veteran is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition. 
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the Veteran is 
competent to give evidence about what she experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

Other than manifestations of shoulder pain, which do not 
constitute a disability for VA purposes, the competent 
evidence of record does not demonstrate that the Veteran has 
a current bilateral shoulder disability.  Congress has 
specifically limited entitlement to service-connected 
benefits to cases where there is a current disability.  In 
the absence of proof of a present disability, there can be no 
valid claim.  38 U.S.C.A. § 1110 (West 2002); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

As the preponderance of the evidence is against the claim for 
service connection for a bilateral shoulder disability, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2008).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO sent correspondence in January 2004, March 2006, 
February 2008, November 2008, and June 2009; a rating 
decision in July 2004, a statement of the case in January 
2005, and a supplemental statement of the case in May 2008 
and March 2009.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decision.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the February 
2010 supplemental statement of the case.  38 C.F.R. §§ 19.31, 
20.1304.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  An examination was provided.  An additional 
examination was attempted, but the Veteran did not attend the 
scheduled examination.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.



ORDER

Service connection for a bilateral shoulder disability is 
denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


